DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 06/08/2021.  
Claim(s) 1-24 is/are pending in the application.
Independent claim(s) 1, 18 was/were amended.
Dependent claim(s) 2-9, 11-17, 19 was/were amended.
Dependent claim(s) 10 was/were rewritten into independent form.
Claim(s) 21-24 was/were added.

Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 18), filed 06/08/2021, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Holz, used in the previous rejection of claim(s) 9, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Holz discloses in paragraph [0028] the generation of virtual rooms and virtual corridors on-the-fly. Further in paragraph [0123], Holz discloses that the virtual rooms and 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 9, 11-17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0043259 A1) in view of Holz et al. (US 2020/0294311 A1) and Bailey et al. (US 2019/0164343 A1).

In regards to claim 1, Wang teaches a simulated reality display system with an adaptable user space, comprising: 
a viewing device suitable for displaying a simulated reality (SR) environment (e.g. [0020],Fig.1: electronic device 100 can include a portable user device, such as a head mounted display); 
a non-transitory memory containing computer-readable instructions (e.g. [0036],Fig.4: system memory 408 comprising software 440); and
a processor (e.g. [0036]: one or more processors 404) configured to process the instructions for carrying out the following steps: 
receive a real world layout corresponding to a physical space in which the SR environment will be displayed to the user (e.g. [0048]-[0049],Fig.7: capture of various image sensor data, non-image sensor data, and depth data at block 702; at block 704, the various image sensor data, non-image sensor data, and depth data captured from block 702 is used by the electronic device 100 to generate a mapping of the local environment surrounding the electronic device 100);
adapt, using the real world layout, a first default user space to conform to one or more aspects of the physical space forming an adjusted user space (e.g. [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); the HMD uses depth information to estimate the location of objects in the local environment and generate a set of initial boundary points to locate obstruction-free areas suitable for VR/AR use without user-input of selecting polygonal points on the floor or ceiling; at optional block 708, the electronic device 100 receives modified outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume; the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; see also [0045]: electronic device 100 allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded volume; referring now back to Fig.5, the initial third point 512 generated by the electronic device 100 is positioned too close to the desk 504 such that the user 110 is likely to collide with the desk 504 if the user 110 walks close to or past the boundary of the virtual bounded area/volume; accordingly, the user 110 can use the hand-held controller 502 to reposition the third point 512 to the modified position 514);
position one or more assets of an SR layer relative to the adjusted user space, wherein the SR layer defines a layout of a plurality of assets in the SR environment (e.g. [0060],Fig.9: as illustrated, boundary 900 represents the outer boundary of a virtual bounded area, such as the bounded cage 610 of Figs.6,8A-8B; while the user 110 is located within boundary 900 in the first zone 902, such as illustrated in Fig.6, the electronic device 100 renders a VR environment for display but does not display the boundaries of the bounded cage 610; Examiner’s note: where the plurality of objects positioned/assigned in the VR environment, such as objects shown in 1302 of Fig.13, are viewed as the one or more assets, which are also viewed as collectively defining the layer/layout of the virtual environment); and
display the SR environment on the viewing device while allowing the user to safely move around the adjusted user space to explore the SR environment without undesirable interactions with the one or more aspects of the physical space (e.g. as above, [0060]: electronic device 100 renders a VR environment for display; see also [0019]: defining an exterior boundary of a virtual bounded floor plan within which a user may navigate without colliding into objects),
but does not explicitly teach the system, comprising:
providing a connection between a first portion of the adjusted user space and a second portion of the adjusted user space or another user space at a location corresponding to a location of a given object in the real world layout; and
wherein the one or more assets are repositioned.

However, Holz teaches a system, comprising:
providing a connection between a first portion of the adjusted user space and a second portion of the adjusted user space or another user space at a location corresponding to a location of a given object in the real world layout (e.g. [0025]: dynamically rendering and updating a fully-immersive virtual environment or "scene" in real-time, to safely guide real-world roaming within an unfamiliar (e.g. not pre-scanned or modeled) or dynamic physical environment; [0028]: can generate virtual rooms (e.g. virtual wall-bounded areas) or virtual corridors (e.g. virtual hallways) on-the-fly to effectively limit the amount of rendering and/or updating of a virtual environment based on physical environment at any given time, thereby providing a smoother and more efficient physical-to-virtual experience; see also [0123]: based on the environmental sensor data received, the computing device can either generate a virtual room or virtual corridor having virtual boundaries that correspond to detected dimensions of a physical room or physical corridor (or hallway) in the physical environment; Examiner’s note: this suggests accessing different spaces while roaming, where the virtual corridor (corresponding to a real corridor) may be viewed as the connection).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang to update on-the-fly while roaming, in the same conventional manner as taught by Holz as both deal with virtual environment safety. The motivation to combine the two would be that it would allow the generation and connection of different virtual bounded areas/volumes which would correspond to different physical areas accessed while roaming.

Further, Bailey teaches a system,
wherein the one or more assets are repositioned (e.g. [0036]: the system can show different warnings when the user gets close to moving outside the safe space, but could also include dynamically move objects in the VR environment as the user moves; for example, when the user changes location in a VR game, a computer controlled VR item can be in an area considered unsafe, and in response, the system moves the item to a better location in the VR environment so the user can interact with it in a corresponding safe area (which corresponds to a geographical area safe for VR interaction for the user)).



In regards to claim 2, the combination of Wang,  Holz and Bailey teaches a system, further comprising an input device (e.g. Wang as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; for example, user-modification of boundary points can include pointing a hand-held controller at the floor of the local environment for selecting and repositioning at least one of the initial boundary points generated at block 706; also as above, [0045]) configured to adjust the relationship between the adjusted user space and the layout of the plurality of assets in the SR environment (e.g. Bailey as above, [0036]: dynamically move objects in the VR environment as the user moves; system moves the item to a better location in the VR environment so the user can interact with it in a corresponding safe area (which corresponds to a geographical area safe for VR interaction for the user); Examiner’s note: in combination, modification of safe area (virtual bounded area/volume in Wang), would alter relationship of assets in the virtual environment/layer since items may move to be within the safe area).

In regards to claim 3, Wang teaches a system, wherein the first default user space is a first space associated with the SR layer (e.g. as above, [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); Examiner’s note: virtual bounded area/volume may be viewed as a first space that is associated with the SR layer, as the virtual bounded area/volume is used in association with the virtual environment when the virtual environment is being displayed).

In regards to claim 4, Wang teaches a system, wherein the first default user space is modified to conform to one or more aspects of the real world layout to create the adjusted user space (e.g. as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]: electronic device 100 allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded volume; referring now back to Fig.5, the initial third point 512 generated by the electronic device 100 is positioned too close to the desk 504 such that the user 110 is likely to collide with the desk 504 if the user 110 walks close to or past the boundary of the virtual bounded area/volume; accordingly, the user 110 can use the hand-held controller 502 to reposition the third point 512 to the modified position 514).

	In regards to claim 9, the combination of Wang, Holz and Bailey teaches a system, wherein a second default user space is applied and is adaptable within the SR environment (e.g. Wang as above, [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); see also Wang, [0047],Fig.7: for ease of illustration, the method 700 is depicted and generally described as a single loop of operations that can be performed multiple times; it is understood that the steps of the depicted flowchart of Fig.7 can be performed in any order, and certain ones can be eliminated, and/or certain other ones can be added or repeated depending upon the implementation; Examiner’s note: this suggests a second virtual bound area/volume may be generated based on a different physical environment) that can be safely accessed by a user from the first default user space (e.g. Holz as above, [0025]: dynamically rendering and updating a fully-immersive virtual environment or "scene" in real-time, to safely guide real-world roaming within an unfamiliar (e.g. not pre-scanned or modeled) or dynamic physical environment; also as above, [0028]: can generate virtual rooms (e.g. virtual wall-bounded areas) or virtual corridors (e.g. virtual hallways) on-the-fly; [0123]). 

In regards to claim 11, Wang teaches a system, wherein the real world layout is received by the simulated reality display system as a digital floorplan (e.g. as above, [0048]-[0049],Fig.7: capture of various image sensor data, non-image sensor data, and depth data at block 702; at block 704, the various image sensor data, non-image sensor data, and depth data captured from block 702 is used by the electronic device 100 to generate a mapping of the local environment surrounding the electronic device 100; Examiner’s note: mapping may be viewed as a digital floorplan; while generated based on captured data, generated mapping may also be viewed as being received).

In regards to claim 12, Wang teaches a system, wherein the real world layout is received by the simulated reality display system as a camera capture (e.g. [0048]-[0049],Fig.7: capture of various image sensor data, non-image sensor data, and depth data at block 702).

In regards to claim 13, Wang teaches a system, wherein the first default user space is adapted by positioning the first default user space in the physical space and modifying the first default user space to more closely match the real world layout space (e.g. as above, [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); the HMD uses depth information to estimate the location of objects in the local environment and generate a set of initial boundary points to locate obstruction-free areas suitable for VR/AR use without user-input of selecting polygonal points on the floor or ceiling; at optional block 708, the electronic device 100 receives modified outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume; the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; Examiner’s note: once received, the virtual bounded area/volume, may be viewed as being positioned).

In regards to claim 14, Wang teaches a system, wherein the one or more assets of the SR layer are repositioned relative to the adjusted user space by:
retrieving positional relationships of each of the one or more assets with respect to the first default user space (e.g. as above, [0060],Fig.9: the electronic device 100 renders a VR environment for display but does not display the boundaries of the bounded cage 610; Examiner’s note: where the plurality of objects positioned/assigned in the VR environment, such as objects shown in 1302 of Fig.13, are viewed as the one or more assets, which are also viewed as collectively defining the layer/layout of the virtual environment with respect to the virtual bounded area/volume; positional relationships may be viewed as being retrieved); and
assigning the one or more assets to the SR layer while respectively maintaining the positional relationships (e.g. [0030]: the electronic device 100 then can generate a graphical representation 138 representing, for example, a VR environment; as the electronic device 100 moves relative to the previous view, the electronic device 100 updates the graphical representation 138 so as to reflect the changed perspective; Examiner’s note: this suggests that positions of objects would be maintained).

In regards to claim 15, Wang teaches a system, wherein the one or more assets of the SR layer are repositioned relative to the adjusted user space by:
identifying at least one object in the physical space that is included within the adjusted user space (e.g. [0067],Fig.11: after detecting the presence of an unmapped object within the virtual bounded floor plan 800 (e.g. the dog 1102), the electronic device 100 displays a collision warning 1104 overlaid the VR environment rendering); and
positioning a first SR asset at a location of the at least one object in the real world layout (e.g. as above, [0067],Fig.11: as illustrated, the collision warning 1104 is presented as a point cloud representation of the dog 1102).

In regards to claim 16, Wang teaches a system, wherein the first SR asset is a virtual representation of the at least one object (e.g. as above, [0067],Fig.11: point cloud representation of the dog 1102).

In regards to claim 17, Wang teaches a system, wherein the first SR asset is configured to indicate to the user that the user should avoid the location while navigating the SR environment (e.g. [0067],Fig.11: collision warning).

	In regards to claim 21, Holz also teaches a system, wherein the connection is selected so that a user can navigate therethrough (e.g. as above, [0025]: dynamically rendering and updating a fully-immersive virtual environment or "scene" in real-time, to safely guide real-world roaming within an unfamiliar (e.g. not pre-scanned or modeled) or dynamic physical environment; also as above, [0028]: can generate virtual rooms (e.g. virtual wall-bounded areas) or virtual corridors (e.g. virtual hallways) on-the-fly; [0123]; Examiner’s note: as the user navigates/roams, the rendering of such connection (or corridor in this case), may be viewed as being selected).

In addition, the same rationale/motivation of claim 1 is used for claim 21.

	In regards to claim 22, Holz also teaches a system, wherein the given object in the real world layout comprises a passageway (e.g. as above, [0025]: dynamically rendering and updating a fully-immersive virtual environment or "scene" in real-time, to safely guide real-world roaming within an unfamiliar (e.g. not pre-scanned or modeled) or dynamic physical environment; also as above, [0028]: can generate virtual rooms (e.g. virtual wall-bounded areas) or virtual corridors (e.g. virtual hallways) on-the-fly; [0123]: based on the environmental sensor data received, the computing device can either generate a virtual room or virtual corridor having virtual boundaries that correspond to detected dimensions of a physical room or physical corridor (or hallway) in the physical environment; Examiner’s note: corridor corresponding to a passageway/hallway).

In addition, the same rationale/motivation of claim 1 is used for claim 22.

	In regards to claim 23, Holz also teaches a system, wherein the passageway comprises a hallway, a doorframe, a window, or a walkway (e.g. as above, [0025]: dynamically rendering and updating a fully-immersive virtual environment or "scene" in real-time, to safely guide real-world roaming within an unfamiliar (e.g. not pre-scanned or modeled) or dynamic physical environment; also as above, [0028]: can generate virtual rooms (e.g. virtual wall-bounded areas) or virtual corridors (e.g. virtual hallways) on-the-fly; [0123]: based on the environmental sensor data received, the computing device can either generate a virtual room or virtual corridor having virtual boundaries that correspond to detected dimensions of a physical room or physical corridor (or hallway) in the physical environment; Examiner’s note: corridor corresponding to a passageway/hallway).

In addition, the same rationale/motivation of claim 22 is used for claim 23.

	In regards to claim 24, Holz also teaches a system, wherein the location of the given object is fixed or variable (e.g. as above, [0025]: dynamically rendering and updating a fully-immersive virtual environment or "scene" in real-time, to safely guide real-world roaming within an unfamiliar (e.g. not pre-scanned or modeled) or dynamic physical environment; also as above, [0028]: can generate virtual rooms (e.g. virtual wall-bounded areas) or virtual corridors (e.g. virtual hallways) on-the-fly; [0123]: based on the environmental sensor data received, the computing device can either generate a virtual room or virtual corridor having virtual boundaries that correspond to detected dimensions of a physical room or physical corridor (or hallway) in the physical environment; Examiner’s note: as corridor corresponds to real corridor, may be viewed as fixed). 

In addition, the same rationale/motivation of claim 1 is used for claim 24.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang, Holz and Bailey as applied to claim 4 above, and further in view of Seidl (US Pat. 5,583,977).

claim 5, the combination of Wang, Holz and Bailey teaches the system of claim 4, wherein the modification to the first default user space is made to more closely match the real world layout (e.g. Wang as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]), but does not explicitly teach the system, wherein the modification includes scaling.

However, Seidl teaches a system, wherein the modification includes scaling (e.g. c.7 L.27-50,Fig.4: each face of the bounding box with active zones 401 is divided into 9 active zones; clicking the pointer in any one of these active zones and dragging will result in moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang, Holz and Bailey to modify a bounding box, in the same conventional manner as taught by Seidl as both deal with modifying boundaries of a box. The motivation to combine the two would be that it would allow the user to modify the boundaries of the box in other ways.

In regards to claim 6, the combination of Wang, Holz, Bailey and Seidl teaches a system, wherein scaling the first default user space comprises at least one of the following: changing a shape of the first default user space or changing a size of the first default user space (e.g. Seidl as above, c.7 L.27-50,Fig.4: moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected; see also c.8 L.65-c.9 L.19: scaling manipulation allows re-sizing the bounding box along with the 3D object inside across one or two dimensions of the chosen face of the bounding box; of course, re-sizing the bounding box along with the 3D object it contains across one or two dimensions of the chosen face alters the relative dimensions of the bounding box and object and is thus a non-homogenous scaling operation; Examiner’s note: this shows that the bounding box would change shape as it does not maintain ratio; Wang relied upon for bounding box being a default user space).

In regards to claim 7, the combination of Wang, Holz and Bailey teaches the system of claim 4, wherein the modification to the first default user space is made to more closely match the real world layout (e.g. Wangas above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]), but does not explicitly teach the system, wherein the modification includes reorienting.

However, Seidl teaches a system, wherein the modification includes reorienting (e.g. as above, c.7 L.27-50,Fig.4: each face of the bounding box with active zones 401 is divided into 9 active zones; clicking the pointer in any one of these active zones and dragging will result in moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected).

In addition, the same rationale/motivation of claim 5 is used for claim 7.

In regards to claim 8, the combination of Wang, Holz and Bailey teaches the system of claim 4, wherein the modification to the first default user space is made to more closely match the real world (e.g. as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]), but does not explicitly teach the system, wherein the modification includes relocating.

	However, Seidl teaches a system, wherein the modification includes relocating (e.g. as above, c.7 L.27-50,Fig.4: each face of the bounding box with active zones 401 is divided into 9 active zones; clicking the pointer in any one of these active zones and dragging will result in moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected).

In addition, the same rationale/motivation of claim 5 is used for claim 8.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0043259 A1) in view of Holz et al. (US 2020/0294311 A1).

In regards to claim 18, Wang teaches a method for presenting simulated reality (SR) with an adaptable user space, the method comprising, by a processor:
receiving a real world layout corresponding to a physical space in which an SR environment will be displayed to a user (e.g. [0048]-[0049],Fig.7: capture of various image sensor data, non-image sensor data, and depth data at block 702; at block 704, the various image sensor data, non-image sensor data, and depth data captured from block 702 is used by the electronic device 100 to generate a mapping of the local environment surrounding the electronic device 100)
adapting, using the real world layout, a default user space to conform to one or more aspects of the physical space forming an adjusted user space (e.g. [0050]-[0051],Fig.7: at block 706, the electronic device 100 receives outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume (default user space); the HMD uses depth information to estimate the location of objects in the local environment and generate a set of initial boundary points to locate obstruction-free areas suitable for VR/AR use without user-input of selecting polygonal points on the floor or ceiling; at optional block 708, the electronic device 100 receives modified outer boundary data representative of the outer boundaries of an obstruction-free, virtual bounded area/volume; the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; see also [0045]: electronic device 100 allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded volume; referring now back to Fig.5, the initial third point 512 generated by the electronic device 100 is positioned too close to the desk 504 such that the user 110 is likely to collide with the desk 504 if the user 110 walks close to or past the boundary of the virtual bounded area/volume; accordingly, the user 110 can use the hand-held controller 502 to reposition the third point 512 to the modified position 514);
assigning one or more assets to an SR layer relative to the adjusted user space, wherein the SR layer defines a layout of the SR environment (e.g. [0060],Fig.9: as illustrated, boundary 900 represents the outer boundary of a virtual bounded area, such as the bounded cage 610 of Figs.6,8A-8B; while the user 110 is located within boundary 900 in the first zone 902, such as illustrated in Fig.6, the electronic device 100 renders a VR environment for display but does not display the boundaries of the bounded cage 610; Examiner’s note: where the plurality of objects positioned/assigned in the VR environment, such as objects shown in 1302 of Fig.13, are viewed as the one or more assets, which are also viewed as collectively defining the layer/layout of the virtual environment); and
displaying the SR environment on a display device, in accordance with the SR layer, allowing the user to safely move around the adjusted user space to explore the SR environment without unsafe interactions with the one or more aspects of the physical space (e.g. as above, [0060]: electronic device 100 renders a VR environment for display; see also [0019]: defining an exterior boundary of a virtual bounded floor plan within which a user may navigate without colliding into objects),
but does not explicitly teach the method, comprising:
providing a connection between a first portion of the default user space and a second portion of the default user space or another user space at a location corresponding to a location of a given object in the real world layout.

However, Holz teaches a system, comprising:
providing a connection between a first portion of the default user space and a second portion of the default user space or another user space at a location corresponding to a location of a given object in the real world layout (e.g. [0025]: dynamically rendering and updating a fully-immersive virtual environment or "scene" in real-time, to safely guide real-world roaming within an unfamiliar (e.g. not pre-scanned or modeled) or dynamic physical environment; [0028]: can generate virtual rooms (e.g. virtual wall-bounded areas) or virtual corridors (e.g. virtual hallways) on-the-fly to effectively limit the amount of rendering and/or updating of a virtual environment based on physical environment at any given time, thereby providing a smoother and more efficient physical-to-virtual experience; see also [0123]: based on the environmental sensor data received, the computing device can either generate a virtual room or virtual corridor having virtual boundaries that correspond to detected dimensions of a physical room or physical corridor (or hallway) in the physical environment; Examiner’s note: this suggests accessing different spaces while roaming, where the virtual corridor (corresponding to a real corridor) may be viewed as the connection).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang to update on-the-fly while roaming, in the same conventional manner as taught by Holz as both deal with virtual environment safety. The motivation to combine the two would be that it would allow the generation and connection of different virtual bounded areas/volumes which would correspond to different physical areas accessed while roaming.

In regards to claim 19, Wang teaches a method, wherein the default user space is modified to conform to one or more aspects of the real world layout to create the adjusted user space (e.g. as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Holz as applied to claim 19 above, and further in view of Seidl (US Pat. 5,583,977).

In regards to claim 20, the combination of Wang and Holz teaches the method of claim 19, wherein the modification is made to the default user space to more closely match the real world layout (e.g. Wang as above, [0050]-[0051],Fig.7: the modified outer boundary data (adjusted user space) is provided as a user-modification or annotation of points on the boundaries of a virtual bounded area that allows for user modification of the initial points to refine or adjust boundaries of the virtual bounded area/volume; also as above, [0045]), but does not explicitly teach the method, wherein the modification includes at least one of the following:
scaling; 
reorienting; or 
relocating.

However, Seidl teaches a method, wherein the modification includes at least one of the following:
scaling (e.g. c.7 L.27-50,Fig.4: each face of the bounding box with active zones 401 is divided into 9 active zones; clicking the pointer in any one of these active zones and dragging will result in moving (relocating), rotating (reorienting), or scaling the bounding box depending upon which active zone is selected); 
reorienting (e.g. as above, c.7 L.27-50,Fig.4: rotating (reorienting)); or 
relocating (e.g. as above, c.7 L.27-50,Fig.4: moving (relocating)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wang and Holz to modify a bounding box, in the same conventional manner as taught by Seidl as both deal with modifying boundaries of a box. The motivation to combine the two would be that it would allow the user to modify the boundaries of the box in other ways.

Allowable Subject Matter
Claim(s) 10 is/are allowed.

The following is an examiner’s statement of reasons for allowance: 

In the Non-Final Rejection, dated 03/26/2021, claim(s) 10 (after careful review and search (with respect to independent claim(s) 1)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims.

In response to the Non-Final Rejection, Applicant amended dependent claim(s) 10, rewritten in independent form to include limitations of its/their respective base claim, claim(s) 1, as well as necessary intervening claim(s), claim(s) 9.

As such, claim(s) 10 was/were carefully reviewed and a search with regards to independent claim(s) 10 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612